DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/037763, filed 10/18/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-204285, filed on 10/18/2016 in Japan.

Status of the Claims
Claims 1-19 are pending; claims 1-11 are amended, claims 1-8 are withdrawn; and claims 13-19 are newly recited. Claims 9-19 are examined below.

Nucleotide and/or Amino Acid Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). 
However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.
See attached Notice to Comply with Sequence Disclosure Requirements (PTO-2301) for specific guidance.

Withdrawn Objections/Rejections
The previous objection to the claims is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims. 

Claim Objections
Claims 9 and 15-18 are objected to because of the following informalities:  
Claims 9 and 15-18 recite parenthesis in the claims. See specifically at claim 9, the claim recites “hybridoma 96201 (NITE BP-02331), 96204 (NITE BP-02332) or 96207 (NITE BP-02333)”; the claim language is objected to because it is not readily clear that the terminology inside the parenthesis is not different from or introducing limitations different from that immediately preceding the parenthesis.  
It is suggested that Applicant amend the claims as indicated below, in order to clarify that the terminology within the parenthesis is providing identification for the antibodies recited prior to each parenthetic limitation. Specifically to amend the claims to recite “monoclonal antibody produced by hybridoma 96201 (deposited as Accession Number NITE BP-02331), hybridoma 96204 (deposited as Accession Number NITE BP-02332) or hybridoma 96207 (deposited as Accession Number NITE BP-02333), or a monoclonal antibody comprising a functional fragment of the monoclonal antibody produced by hybridoma 96201 (deposited as Accession Number NITE BP-02331), hybridoma 96204  (deposited as Accession Number NITE BP-02332) or hybridoma 96207 (deposited as Accession Number NITE BP- 02333)”.  Appropriate correction is required.
See also claims 15-18 which similarly recite the same parenthesis as indicated. The claims are objected for the reasons as indicated above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  Actual reduction to practice, Disclosure of drawings or structural chemical formulas, Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), Method of making the claimed invention, Level of skill and knowledge in the art, and Predictability in the art. See MPEP 2163.
The claims are directed to a genus of antibody described only in terms of its function, see specifically the antibody is described as antibody that reacts (i.e., binds with, see para [0009]) with a human BNP fragment (4-32) but does not react with full length human BNP (1-32) , human BNP fragment (3-32) and human BNP fragment (5-32), wherein the antibody is a monoclonal antibody comprising a functional fragment of an antibody having antigen-antibody reaction activity produced by hybridoma 96201 (NITE BP-02331), 96204 (NITE BP-02332) or 96207 (NITE BP-02333) (claim 9). See further the dependent claims, also reciting the antibody reacts with human BNP fragment 4-32 at a site containing the N-terminus (claim 10), and reacts with human BNP fragment 4-10 (claim 11).
Applicant’s specification at para [0011] recites that BNP 1-23 is a 32-amino acid human mature B-type natriuretic hormone that includes a 17-amino acid cyclic portion formed by intramolecular disulfide linkage between the cysteine residues present in 7th amino acid and 23rd amino acid. See para [0011], Applicant’s specification indicates BNP1-32 corresponds to positions 77-108 of the amino acid sequences of human B-type natriuretic hormone precursor consisting of 108 amino acids (referred to as human proBNP). 
Based on Applicant’s originally filed specification as cited above, BNP 1-32 corresponds to 77-108 of proBNP, and as such BNP 3-32 corresponds to 79-108, BNP 5-32 corresponds to 82-108. 
	The recited functional limitations impose not particular or specifically identifiable structural limitations on the genus of antibody encompassed by the above indicated claim language. The language indicated at the end of claim 9 is not limited to antibody provided by the recited hybridoma’s, but rather is an extremely large and variable genus of monoclonal antibody fragment having/exhibiting binding (see “having antigen-antibody reaction activity) like antibodies produced by said recited hybridoma cell lines. 
	The genus as recited is extremely large and potentially variable, for example the recited language imposes no particular structure/sequence limitations on the antibody itself (which it is the antibody that is the claimed invention, not the antigen to which it binds), and any antibody that shows the binding as claimed would be encompassed. The antibodies presently claimed at the third alternative of claim 9 are only limited in terms of desired binding properties.
As a result, the claim scope that is encompassed by the recited language is potentially enormous, whereas by contrast the scope of the description, which only discloses three species, is extremely narrow. The specification fails to disclose sufficient identifying characteristics of the genus (specific to the antibody as claimed), as discussed in more detail below.
	The specification discloses three species of antibodies as examples having the desired functional characteristics (that exhibit binding as claimed), namely monoclonal antibodies produced by hybridoma 96201 (NITE BP-02331), 96204 (NITE BP-02332) and 96207 (NTE BP-02333). See the claims as amended are not limited to these antibodies, but rather encompass monoclonal antibodies that exhibit binding like these antibodies.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies that bind to the same fragment (and do not bind the other specific fragments) as presently claimed. 
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. 
A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
Although the instant specification discloses three species of monoclonal antibodies encompassed by the present invention, the disclosure of these three species does not provide a structure-function correlation such that one having ordinary skill can readily visualize what other antibodies encompassed by the claim language would also be capable of the claimed functional limitations, for example, one cannot readily visualize what other antibodies (having sequences distinct from those of the antibodies produced by the three disclosed hybridomas) would also be antibodies that retain the claimed binding properties and have the same antigen-antibody reaction activity. 
In the present application, there is no disclosure in the specification of antibody structure or other information necessary to obtain the functional results of binding to human BNP fragment (4-32) but does not react with full length human BNP (1-32), human BNP fragment (3-32) and human BNP fragment (5-32), and which has antigen-antibody reaction activity as produced by the antibodies of the claimed hybridomas. Furthermore, there is no disclosure of what antibody structure(s) obtain these required functional results (what structure(s) are specific to said antibodies, and are shared in common, and achieves/are responsible for the claimed binding).
The focus of the claims presently is placed on the limited scope of the antigen to which the antibodies of the invention bind (and antigens which the antibodies do not bind), and not the much larger functional genus of claimed antibody. Since there is no established structure-function correlation between the claimed antibody and the binding function recited, the instant disclosure is insufficient to satisfy the written description requirement. 
Additionally, regarding the predictability in the art, correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction and section 4. While antibody CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).
See also Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Edwards et al. found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, indicating high diversity.
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties, including exhibit antigen-antibody reaction activity as produced by the recited hybridomas. Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its binding characteristics. 
Although Applicants disclose reduction to practice of three species of antibodies reading on the claimed antibody that reacts with human BNP fragment (4-32), but not full-length human BNP (1-32), human BNP (3-32), and human BNP fragment (5-32), given the unpredictability of making changes to antigen and/or antibody structures while preserving binding function as above, one cannot envision the structures of those antibodies falling within the claimed genus of antibodies based on the antigens to which they do (or do not) bind as claimed.
The characteristics defining the antibodies are unknown, as reciting that the antibodies are specific for an epitope (region of a specific fragment) only sets forth what the antibodies do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
For all of these reasons discussed above, the specification fails to provide adequate written description for the genus of antibody claimed, the antibody described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics that define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-12 fail to further limit the antibodies of claim 9 because as amended, the independent claim already specifies the binding in terms of binding consistent with the recited hybridoma cells line produced monoclonal antibodies as claimed. As such, the limitations of claims 10-12 are limitations which appear to necessarily follow (are binding characteristics already necessarily specific to these antibodies as claimed). Therefore, the recited limitations fail to further limit the antibody/antibodies of the independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Buechler et al., 7,341,838 B2 (previously cited).
Buechler et al. (cited previously, 09/07/2021) is considered to anticipate the claim because Buechler et al. teach an antibody that specifically binds one and only one of the BNP fragments selected from the group consisting of BNP79-108, BNP77-106, BNP39-86, BNP 53-85, BNP66-98, BNP 30-106, BNP 69-100, BNP 76-107, BNP 69-108, BNP 80-108, BNP 81-108, BNP 83-108, BNP 30-103, BNP3-108  and BNP 79-106 (see Buechler at col. 6, lines, 6-16). See Figure 1 of Buechler, BNP1-32 (claimed) corresponds to amino acids 77-108 per the numbering scheme of Buechler. 
Therefore, BNP81-108 is equivalent to BNP4-32 as claimed. 
Buechler et al. therefore anticipates with sufficient specificity an antibody that reacts with BNP 4-32 while not reacting with BNP (1-32)/(77-108), BNP (3-32)/(79-108), or BNP (5- 32)/(82-108), wherein the antibody is a monoclonal antibody comprising a functional fragment  of an antibody having antigen-antibody reaction activity produced by hybridomas 96201, 96204 and 96207 (i.e., a binding region that exhibits the same binding), insofar as the reference teaches an antibody that binds one and only one of a set of fragments including BNP81-108 (BNP 4-32). Such binding is indistinguishable from binding by antibodies produced by the hybridoma cell lines 96201, 96204 and 96207 (see as discussed above, these specific antibodies are antibodies claimed and described as having the binding function as claimed). Buechler teach their antibodies include monoclonal antibodies (see e.g. col. 16, lines 35-36). 
Regarding claims 10-12, the limitations of these claims appear to be binding characteristics that naturally follow  (i.e., the antibodies of Buechler, which similarly bind the BNP fragment 4-32, but not BNP 1-32 and 5-32, are necessary binding a site containing the N-terminus, and react with fragment 4-10, further as indicated are monoclonal).
	Although Buechler fails to teach the terminology and immunoassay reagent, the antibody of Buechler is a reagent usable for immunoassay (the reagent is recited at claim 13 as comprising the antibody of claim 9). As such, Buechler further addresses claim 13.
	Regarding claim 19, see col. 16, lines 3-39.

Response to Arguments
See the attached interview summary (regarding Examiner proposed claim amendments to place the application in better condition for allowance).
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive for the following reasons:
Acknowledgement is made of Applicant’s submission of the electronic CRF copy of the Sequence listing (which includes the sequence at page 9 of the originally filed specification). However, see as noted in detail above, in order to be in compliance, sequences in the application but be accompanied by their corresponding sequence identifier (SEQ ID NO: X). 
Regarding remarks at page 8, see as indicated in detail previously above, the previous objection to the claims withdrawn in response to amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 112(a), at remarks pages 8-9, Applicant indicates amendments to the claims in order to overcome the rejection. However, see as discussed in detail above, the amendments to the claims are not sufficient to overcome the rejection (the claims still encompass a monoclonal antibody that reacts (i.e., binds with, see para [0009]) with a human BNP fragment (4-32) but does not react with full length human BNP (1-32) , human BNP fragment (3-32) and human BNP fragment (5-32), wherein the antibody is a monoclonal antibody comprising a functional fragment of an antibody having antigen-antibody reaction activity produced by hybridoma 96201 (NITE BP-02331), 96204 (NITE BP-02332) or 96207 (NITE BP-02333)). As such, the claim encompasses antibodies not limited to antibodies produced by the recited hybridoma cell lines (see the language further encompasses antibodies with similar binding activity). 
Regarding remarks at page 9, see as indicated previously above, the rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103, at remarks pages 9 Applicant argues Buechler fails to disclose a monoclonal antibody or functional fragment of a monoclonal antibody produced by hybridoma 96201 (NITE BP-02331), 96204 (NITE BP-02332) or 96207 (NITE BP-02333). However, see as indicated in detail previously above, the claims are not limited to these antibodies as indicated in Applicant’s remarks. 
For all of these reasons, Applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641